** CHAUFFEUR LICENSE — MOTOR VEHICLES — BIRTHDAY CUT OFF ** (1) OPERATOR'S AND CHAUFFEUR'S LICENSE ISSUED TO PERSONS HOLDING VALID, EVEN NUMBERS, 1948-1949 OPERATOR'S AND CHAUFFEUR'S LICENSE SHOULD BE SHOWN AS EXPIRING ON THE LAST DAY OF THE MONTH IN WHICH THE BIRTHDAY OF THE LICENSE FALLS, IN THE SECOND CALENDAR YEAR AFTER ISSUANCE.  (2) EVERY PERSON, INCLUDING EVEN THE OWNER AND MEMBERS OF HIS FAMILY (EXCEPT THOSE EXEMPTED, BY 47 O.S. 275 [47-275] FROM LICENSE UNDER OUR DRIVER LICENSE LAW), WHO DRIVES A MOTOR VEHICLE OF 3/4 TON OR MORE RATED CAPACITY WHICH IS REQUIRED TO LAW TO HAVE A COMMERCIAL TAG ATTACHED THERETO (EXCEPT SUCH VEHICLES USED SOLELY IN THE BUSINESS OF FARMING AND RANCHING), REGARDLESS OF THE PURPOSE FOR WHICH SHE OR SHE OPERATES SUCH MOTOR VEHICLE, WILL DO SO AS A "CHAUFFEUR", AND WILL BE REQUIRED TO HAVE EITHER A VALID "COMMERCIAL CHAUFFEUR'S LICENSE" OR A VALID "CHAUFFEUR'S LICENSE".  (3) SPECIAL PROVISIONS OF 47 O.S. 277 [47-277] AS AMENDED, CONCERNING SCHOOL BUS OPERATORS, WILL APPLY ONLY TO PERSONS UNDER 18 YEARS OF AGE. ONLY APPLICANTS FOR A "CHAUFFEUR'S LICENSE", WHO ARE UNDER THAT AGE WILL BE REQUIRED TO MEET SUCH SPECIAL REQUIREMENTS FOR SCHOOL BUS OPERATORS, AND SUCCESSFUL APPLICANTS UNDER 18 YEARS OF AGE SHOULD BE ISSUED "CHAUFFEUR'S LICENSE" WITH THE WORDS "TO OPERATE A SCHOOL BUS" PRINTED THEREON, AND IT SHOULD NOT BE NECESSARY TO ADD THE WORD "ONLY" TO SUCH WORDS ON SUCH LICENSES.  (4) THE WORDS "TO OPERATE A SCHOOL BUS" MAY BE TYPED OR STAMPED ON THE FACE OF "CHAUFFEUR'S LICENSES" ISSUED TO SUCCESSFUL APPLICANTS THEREFOR OF 16 AND 17 YEARS OF AGE FROM THE SPECIFIC PURPOSE OF OPERATING A SCHOOL BUS, BUT THE TYPING OR STAMPING OF SUCH WORDS SHOULD BE DONE IN SUCH A MANNER THAT THE OBLITERATION OF SUCH WORDS THEREFROM WOULD BE OBVIOUS.  CITE: 47 O.S. 272 [47-272] 47 O.S. 275 [47-275], 47 O.S. 277 [47-277], 47 O.S. 288 [47-288] (JAMES G. HARKIN)